Citation Nr: 0521178	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural History

The veteran served on active duty from June 1970 until 
February 1974.  
Service in Vietnam is indicated by the evidence of record.

In October 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.   The January 2003 rating decision denied the 
veteran's claim.  The veteran disagreed with the January 2003 
rating decision and initiated this appeal.   The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2004. 

In a statement received at the RO in March 2004, the veteran 
requested a personal hearing at the RO before a Veterans Law 
Judge.  The veteran withdrew this request in April 2004, and 
requested that his case be forwarded to the Board for a 
decision.  See 38 C.F.R. § 20.704(e) (2004).

Issues not on appeal

The veteran's October 2002 claim also included a request of 
service connection for post-traumatic stress disorder (PTSD).  
The January 2003 rating decision denied the claim, and the 
veteran disagreed with that decision.  The RO granted service 
connection for PTSD in an October 2003 rating decision and 
assigned a 30 percent rating.  To the Board's knowledge, the 
veteran has not appealed that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDING OF FACT

The medical evidence of record does not indicate that the 
veteran's bilateral hearing loss and tinnitus are 
etiologically related to his military service or any incident 
thereof.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence which are only 
partly applicable here, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the January 
2003 rating decision and the January 2004 SOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in 
November 2002 which was specifically intended to address the 
requirements of the VCAA.  The November 2002 letter from the 
RO explained in detail the evidence needed to substantiate 
the claims, specifically providing the veteran with a list of 
medical and lay evidence that could be used to demonstrate 
the existence of the claimed condition, the veteran's 
condition in-service and evidence of a relationship between 
service and the current condition.  Thus, this letter, along 
with the January 2003 rating decision and the January 2004 
SOC, not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case and what evidence was 
already of record.

Second, the RO must inform the claimant of the information 
and evidence which VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2002 letter, the veteran was informed that VA "will 
make reasonable efforts to help you get such things as 
medical records, employment records of records from other 
Federal agencies."  The letter further advised that VA would 
provide the veteran with a medical examination or obtain a 
medical opinion if one was necessary to determine the outcome 
of his claims.  VA provided the veteran with a VA hearing 
examination in September 2003.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its November 2002 letter that 
he was responsible to provide a release for any and all 
private medical records, information about dates and 
locations of any VA treatment, and names and complete 
addresses for any other sources of evidence.  Moreover, the 
veteran was specifically advised that in the event that he 
wished for VA to obtain private medical evidence on his 
behalf he must fill out and return an authorization.  
The veteran was informed of the actions he was to take to 
ensure that the record was complete, to include filling out a 
release for private medical records and providing information 
to the RO so that all relevant evidence could be obtained.  
[See the November 2002 letter, page 2.]  Copies of the 
authorization were enclosed.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2002 letter advised the 
veteran that VA would consider all information of record 
relating to his claim.  Further, the letter directed the 
veteran to submit any evidence relating to his treatment 
history to the RO directly.  Moreover, the RO directed the 
veteran to submit any service medical records in his 
possession that pertained to his claim.  Also, and crucially, 
the letter directed the veteran to" tell us about any 
additional information or evidence that you want us to try to 
get for you".  See the November 1, 2002 VCAA letter, page 3.  
This complies with the requirements of 38 C.F.R. § 3.159(b) 
in that the veteran was informed the he could submit or 
identify evidence other than what was specifically requested 
by VA.  Finally, the January 2004 SOC provided the veteran 
with additional specific notice of the need to submit or 
identify to VA any evidence in his possession.  
  
In summary, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for a resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and the report of a 
September 2003 Compensation and Pension (C&P) examination.  
It appears that no other medical examination and/or treatment 
records are available.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  As 
noted hereinabove, the veteran was advised of his hearing 
options, requested a hearing before a Veterans Law Judge, and 
then subsequently withdrew his hearing request. 

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Continuity of symptomatology

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim.  38 C.F.R. § 3.303(b) (2004).  This 
provision applies when evidence, regardless of its date, 
establishes that a veteran had a chronic condition in service 
and still has that condition.  There must be competent 
medical evidence unless the evidence relates to a condition 
as to which lay observation is competent to identify its 
existence.

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2004).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court  
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Analysis

The veteran is seeking entitlement to service connection of 
bilateral hearing loss and tinnitus.  Essentially, he 
contends that in-service acoustic trauma has led to his 
current disabilities.  

Because the veteran's contentions, the evidence, and the law 
to be applied are virtually identical, the Board will address 
these issues together.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on audiometry evaluation in September 2003.  Specifically, 
the audiological testing in September 2003 noted pure tone 
thresholds scores that were within normal limits; however, 
the speech recognition scores based on the Maryland CNC word 
list were 64 percent in the right ear, and 80 percent in the 
left ear.  These percentages (less than 94 percent in each 
ear) satisfy the criteria for bilateral defective hearing as 
that term is defined for VA purposes, despite the normal pure 
tone threshold scores, bilaterally.  See 38 C.F.R. § 3.385 
(2004).  The September 2003 audiologist also diagnosed 
tinnitus.  Hickson element (1) has therefore been satisfied 
as to both claimed disabilities.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address the 
two.  

With respect to disease, there is no medical evidence of 
hearing loss during service, or at discharge from service, or 
within the one year presumptive period after service; nor is 
there evidence of tinnitus.   In particular, an in-service 
June 1970 audiogram, was interpreted as normal by the 
September 2003 examiner.  Moreover, the report of the 
veteran's January 1974 separation physical examination 
includes a normal audiology examination.  In an accompanying 
report of medical history, the veteran denied ear trouble.  
The first medical evidence of hearing loss and tinnitus was 
in 2003, nearly three decades after the veteran's separation 
from military service. 

With respect to in-service injury, the veteran contends that 
he sustained acoustic trauma in service.  He has contended 
that he was exposed to acoustic trauma in the form of 
exposure to rocket and mortar explosions, as well as aircraft 
noise.

The RO has already conceded that the veteran was exposed to a 
rocket attack, with regard to his claim of service connection 
for PTSD.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).    The Board agrees that the veteran was 
exposed to acoustic trauma during service.  Hickson element 
(2), in-service incurrence of disease or injury, is 
accordingly satisfied.  

With respect to crucial Hickson element (3), medical nexus, 
the record on appeal contains a competent medical opinion, 
that of the September 2003 VA examiner, which does not find a 
causal connection between the current hearing loss and 
tinnitus and the veteran's service.  There is no competent 
medical evidence to the contrary.  
  
The VA examiner noted that the veteran's service medical 
records revealed no ear damage, nor had the veteran sought 
treatment for hearing loss or tinnitus while he was in 
service.  The examiner further observed that the evidence of 
record did not demonstrate hearing loss at discharge from 
service, nor any hearing complaints for thirty years after 
the in-service noise exposure.  Specifically, the examiner 
explained that since the veteran's hearing was within normal 
limits at the time of his discharge from service, the current 
hearing loss could not be related to the veteran's military 
service.  The examiner therefore opined that it was unlikely 
that the veteran's current hearing loss was related to the 
veteran's military service.  

With respect to the tinnitus, the examiner opined that, in 
the absence of any hearing loss at the time of the veteran's 
discharge from service, relating the veteran's current 
tinnitus to his military service was difficult.  The examiner 
noted that the type of noise to which the veteran was exposed 
rarely resulted in tinnitus without also causing any hearing 
loss.  Since the veteran's hearing was within normal limits 
at the time of his discharge from service, the examiner 
concluded that it was unlikely that the veteran's current 
tinnitus was a result of the veteran's military service.  
  
Thus, the rationale for the examiner's opinion included the 
absence of any record of deterioration or damage to the 
veteran's hearing found within the veteran's period of active 
service, or at the time of discharge, and absence of evidence 
of deterioration of the veteran's hearing or complaints of 
tinnitus until a substantial period after the end of 
service.  

The VA reviewer offered this opinion based upon an 
examination and review of the veteran's entire claims folder, 
including the veteran's service medical records and the 
veteran's own statements.  Based on the entire record, the VA 
examiner concluded that a nexus between current disability 
and service did not exist.  

The claims file contains no competent medical opinion to the 
contrary.  Specifically, there is no evidence of record, 
other than the veteran's contentions, that his current 
hearing loss and tinnitus are related to any disease or 
injury incurred in or aggravated by service.  It is well 
established that as a lay person without medical training or 
expertise, the veteran is not competent to express an 
authoritative opinion on matters such as etiology and date of 
onset of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The Board additionally observes that the provisions of 
38 C.F.R. § 3.303(b) as to chronicity and continuity are 
inapplicable in this case.  First, there is no evidence of 
in-service hearing loss or tinnitus.  In addition, the 
veteran's lay statements to the contrary notwithstanding, 
there is no objective medical evidence of hearing loss or 
tinnitus for nearly thirty years after service.  Moreover, in 
Voerth v. West, 13 Vet. App. 117 (1999), the Court stated 
that the continuity of symptomatology provisions of section 
3.303 do not relieve a claimant of the burden of providing a 
medical nexus.  As discussed above, such medical nexus 
evidence is lacking in this case.

In short, for the reasons and expressed above, the Board 
concludes that Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claims fails on that basis.  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The benefits sought on appeal are accordingly denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


